DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the curved slots and pivot location must be shown (and labeled) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “the stanchion” in lines 7, 8, and 9.  There is insufficient antecedent basis for these limitations in the claims. It appears this language refers to “a stanchion of the at least two stanchions” and will be interpreted as such.
Re claim 7, claim 7 recites, “the stanchion” in line 2.  There is insufficient antecedent basis for these limitations in the claims. It appears this language refers to “a stanchion of the at least two stanchions” and will be interpreted as such.
Claims 2-6 and 8-13 are rejected as being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yamazaki (US 5,685,608).
Re claim 1, Yamazaki discloses a double action seating unit (Fig. 4 10) to be mounted to a nose (of 3) of a platform (3), the double action seating unit (10) comprising: 
a seat assembly (11); 
a back assembly (12); and
at least two stanchions (Fig. 2, the connection between 1 and 10 on the left, and on the right, one of which being shown in Fig. 4), each stanchion including a front bracket (24, 36b), a rear bracket (17), a stanchion tube (47a/b, 20) and two pivot straps (71a/b, 21), 

wherein the rear bracket (17) is configured to attach the stanchion (Fig. 2, the connection between 1 and 10 on the left, and on the right, one of which being shown in Fig. 4) to the nose (of 3) of the platform (3), 
wherein the stanchion tube (47a/b, 20) is configured to attach the back assembly (12) to the stanchion (Fig. 2, the connection between 1 and 10 on the left, and on the right, one of which being shown in Fig. 4), 
wherein each pivot strap (71a/b, 21) is configured to connect an associated stanchion tube (17), the rear bracket (17) and the front bracket (24), 
wherein the double action seating unit (10) is configured to move between a use configuration (Fig. 4) and a storage configuration (Fig. 6), and 
wherein the two pivot straps (71a/b, 21) are further configured to simultaneously move (from Fig. 4-6, especially Fig. 5-6) the seat assembly (11) and the back assembly (12) when the double action seating unit (10) moves between the use configuration (Fig. 4) and the storage configuration (Fig. 6).
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but See § MPEP 2103 (C).
Re claim 2, Yamazaki discloses a seating system (Fig. 1-2) comprising a plurality of the double action seating units (10) of claim 1 (see above).
Re claim 3, Yamazaki discloses the seating system of claim 2, wherein the seating system (Fig. 1) includes a top row (top row of Fig. 1) and at least one lower row (lower row of Fig. 1).
Re claim 4, Yamazaki discloses the seating system of claim 3, wherein the plurality of the double action seating units (10) are disposed on the top row (Fig. 2, top row of Fig. 1).
Re claim 5, Yamazaki discloses the seating system of claim 4, wherein the at least one lower row (Fig. 2, lower row of Fig. 1) comprises a plurality of single action seating units (10, as seats 10 can be considered single action seating units because transition from Fig. 4-5 requires a single action of pivoting the seat element 11).
Re claim 6, Yamazaki discloses the double action seating unit of claim 1, further comprising at least one armrest (13).
Re claim 7, Yamazaki discloses the double action seating unit of claim 7, wherein the stanchion tube (47a/b, 20) is further configured to attach the back assembly (12) and the at least one armrest (13) to the stanchion (Fig. 2, the connection between 1 and 10 on the left, and on the right, one of which being shown in Fig. 4).
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and 
Re claim 8, Yamazaki discloses the double action seating unit of claim 1, wherein the seat assembly (11) is configured to rotate forward (from Fig. 5-6) when moving from the use configuration (Fig. 4) to the storage configuration (Fig. 6).
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 9, Yamazaki discloses the double action seating unit of claim 1, wherein the back assembly (12) is configured to rotate backwards (from Fig. 5-6, as no point of reference for forward and backwards is provided) when moving from the use configuration (Fig. 4) to the storage configuration (Fig. 6).
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but See § MPEP 2103 (C).
Re claim 10, Yamazaki discloses the double action seating unit of claim 1, wherein the seat assembly (11) is configured to rotate forward (Fig. 4-5, left to right, as no point of reference for forward and backward is provided) and the back assembly (12) is configured to simultaneously rotate backwards (to the left from Fig. 4-6, as no point of reference is provided) when moving from the use configuration (Fig. 4) to the storage configuration (Fig. 6).  In the event the Examiner over broadly construed to the terms, “forward” and “backward,” please see alternative rejection below.  
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 5,685,608) in view of Walworth (US 2,987,111).
Re claim 10 in the alternative, Yamazaki discloses the double action seating unit of claim 1, wherein the seat assembly (11) is configured to rotate forward (Fig. 5-6, right to left) and the back assembly (12) is configured to simultaneously rotate (Fig. 5-6) when moving from the use configuration (Fig. 4) to the storage configuration (Fig. 6), but fails to disclose the back assembly rotating backwards.
However, Walworth discloses a back assembly (R) which rotates backwards (Fig. 1-2).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the double action seating unit of Yamazaki with the back assembly rotating backwards as disclosed by Walworth in order to save vertical space, as the back assembly being on the platform instead of stacked on the seat would reduce the overall vertical height.
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).

Claim(s) 11-13 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 5,685,608) in view of Sutter (US 4,211,450).
Re claim 11, Yamazaki discloses the double action seating unit of claim 1, but fails to disclose wherein the rear bracket includes side plates defining curved slots.
However, Sutter discloses wherein the rear bracket (26, 30) includes side plates (26, 30) defining curved slots (36).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the double action seating unit of Yamazaki wherein the rear bracket includes side plates defining curved slot as disclosed by Sutter in order to provide a smooth transition of movement from use to storage, as curved guide slots provide a smooth continuous movement.
Re claim 12, Yamazaki as modified discloses the double action seating unit of claim 11, Sutter discloses further comprising a pivot location (24, 28) for the stanchion tube (16), wherein the curved slots (36) arc around (Fig. 1-2) the pivot location (24, 28).
Re claim 13, Yamazaki as modified discloses the double action seating unit of claim 12, Sutter discloses further comprising a pin (at 24, at 28, and 34) that goes .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635